       Case 19-01298-5-JNC                      Doc 785 Filed 11/11/20 Entered 11/12/20 00:42:11                                            Page 1 of 5
                                                               United States Bankruptcy Court
                                                              Eastern District of North Carolina
In re:                                                                                                                 Case No. 19-01298-JNC
CAH Acquisition Company 7, LLC                                                                                         Chapter 11
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0417-5                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Nov 09, 2020                                               Form ID: pdf014                                                            Total Noticed: 4
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 11, 2020:
Recip ID                   Recipient Name and Address
db                     +   CAH Acquisition Company 7, LLC, PO Box 953446, Saint Louis, MO 63195-3446
aty                    +   Hendren, Redwine & Malone, PLLC, 4600 Marriott Drive, Suite 150, Raleigh, NC 27612-3367
aty                    +   Micah E. Marcus, McDonald Hopkins LLC, 300 N. LaSalle, Suite 1400, Chicago, IL 60654-3474
aty                    +   Spilman Thomas & Battle, PLLC, 110 Oakwood Dr., Suite 500, Winston-Salem, NC 27103-1958

TOTAL: 4

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 11, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 9, 2020 at the address(es) listed
below:
Name                               Email Address
Benjamin E.F.B. Waller
                                   on behalf of Plaintiff Thomas W. Waldrep Jr., Chapter 11 Trustee for CAH Acquisition Company 7, LLC
                                   bwaller@hendrenmalone.com, jgorman@hendrenmalone.com;ygadalla@hendrenmalone.com

Benjamin E.F.B. Waller
                                   on behalf of Trustee Thomas W. Waldrep Jr. bwaller@hendrenmalone.com,
                                   jgorman@hendrenmalone.com;ygadalla@hendrenmalone.com

Brian R. Anderson
                                   on behalf of Special Counsel Greenberg Trauig LLP BRAnderson@foxrothschild.com, pwilliams@foxrothschild.com

Brian R. Anderson
                                   on behalf of Other Professional SAK Management Services LLC BRAnderson@foxrothschild.com,
      Case 19-01298-5-JNC             Doc 785 Filed 11/11/20 Entered 11/12/20 00:42:11                                        Page 2 of 5
District/off: 0417-5                                       User: admin                                                             Page 2 of 3
Date Rcvd: Nov 09, 2020                                    Form ID: pdf014                                                        Total Noticed: 4
                          pwilliams@foxrothschild.com

Brian R. Anderson
                          on behalf of Health Care Ombudsman Suzanne Koenig BRAnderson@foxrothschild.com pwilliams@foxrothschild.com

Ciara L. Rogers
                          on behalf of Other Professional Sherwood Partners Inc. ciara@olivercheek.com,
                          ashley@olivercheek.com;dana@olivercheek.com;katymac@olivercheek.com;pam@olivercheek.com;ben@olivercheek.com;emil
                          y@olivercheek.com;george@olivercheek.com;clayton@olivercheek.com;linda@olivercheek.com

David J Haidt
                          on behalf of Interested Party Cohesive Healthcare Management and Consulting davidhaidt@embarqmail.com
                          joywatsonnb@embarqmail.com

Ethridge B. Ricks
                          on behalf of Interested Party Rural Wellness Fairfax Inc. bricks@mcguirewoods.com

James C. Lanik
                          on behalf of Trustee Thomas W. Waldrep Jr. notice@waldrepwall.com,
                          trustee@waldrepllp.com;8101@notices.nextchapterbk.com

Jason L. Hendren
                          on behalf of Trustee Thomas W. Waldrep Jr. jhendren@hendrenmalone.com,
                          jgorman@hendrenmalone.com;ygadalla@hendrenmalone.com

Jason L. Hendren
                          on behalf of Plaintiff Thomas W. Waldrep Jr., Chapter 11 Trustee for CAH Acquisition Company 7, LLC
                          jhendren@hendrenmalone.com, jgorman@hendrenmalone.com;ygadalla@hendrenmalone.com

Jennifer B. Lyday
                          on behalf of Financial Advisor Grant Thornton LLP notice@waldrepwall.com, 6176@notices.nextchapterbk.com

Jennifer B. Lyday
                          on behalf of Trustee Thomas W. Waldrep Jr. notice@waldrepwall.com, 6176@notices.nextchapterbk.com

Jennifer B. Lyday
                          on behalf of Special Counsel Parker Hudson Rainer & Dobbs LLP notice@waldrepwall.com, 6176@notices.nextchapterbk.com

Jennifer B. Lyday
                          on behalf of Accountant Arnett Carbis Toothman LLP notice@waldrepwall.com 6176@notices.nextchapterbk.com

John Paul H. Cournoyer
                          on behalf of Interested Party Rural Community Hospitals of America LLC jpc@nbfirm.com, jla@nbfirm.com;sks@nbfirm.com

John Paul H. Cournoyer
                          on behalf of Creditor Sun Finance Inc. jpc@nbfirm.com, jla@nbfirm.com;sks@nbfirm.com

John Paul H. Cournoyer
                          on behalf of Creditor Paul L. Nusbaum jpc@nbfirm.com jla@nbfirm.com;sks@nbfirm.com

John Paul H. Cournoyer
                          on behalf of Creditor Steven F. White jpc@nbfirm.com jla@nbfirm.com;sks@nbfirm.com

Kirstin E. Gardner
                          on behalf of Bankruptcy Administrator Bankruptcy Administrator kirstin_gardner@nceba.uscourts.gov
                          Tanya_aycock@nceba.uscourts.gov;lynn_tingen@nceba.uscourts.gov

Lauren A. Golden
                          on behalf of Creditor Department of Health and Human Services lauren.golden@usdoj.gov kristen.caldaro@usdoj.gov

Marjorie K. Lynch
                          on behalf of Bankruptcy Administrator Bankruptcy Administrator marjorie_lynch@nceba.uscourts.gov
                          lynn_tingen@nceba.uscourts.gov;karen_hayes@nceba.uscourts.gov;lesley_cavenaugh@nceba.uscourts.gov;Tanya_aycock@nceb
                          a.uscourts.gov

Michael J. Quinn
                          on behalf of Creditor Department of Health and Human Services michael.quinn3@usdoj.gov

Nancy A. Peterman
                          on behalf of Health Care Ombudsman Suzanne Koenig petermann@gtlaw.com

Paul A. Fanning
                          on behalf of Interested Party Cohesive Healthcare Management and Consulting LLC paf@wardandsmith.com,
                          DocketCR@wardandsmith.com;blh@wardandsmith.com;nsf@wardandsmith.com;smkott@wardandsmith.com

Rayford K. Adams, III
                          on behalf of Debtor CAH Acquisition Company 7 LLC tadams@spilmanlaw.com, cpeterson@spilmanlaw.com

Rebecca F. Redwine
                          on behalf of Plaintiff Thomas W. Waldrep Jr., Chapter 11 Trustee for CAH Acquisition Company 7, LLC
                          rredwine@hendrenmalone.com, jgorman@hendrenmalone.com;ygadalla@hendrenmalone.com

Rebecca F. Redwine
      Case 19-01298-5-JNC             Doc 785 Filed 11/11/20 Entered 11/12/20 00:42:11                                      Page 3 of 5
District/off: 0417-5                                       User: admin                                                           Page 3 of 3
Date Rcvd: Nov 09, 2020                                    Form ID: pdf014                                                      Total Noticed: 4
                          on behalf of Trustee Thomas W. Waldrep Jr. rredwine@hendrenmalone.com,
                          jgorman@hendrenmalone.com;ygadalla@hendrenmalone.com

Ross A. Plourde
                          on behalf of Interested Party Cohesive Healthcare Management and Consulting LLC ross.plourde@mcafeetaft.com

Thomas E. Austin, Jr.
                          on behalf of Creditor Cigna Health and Life Insurance Company taustin@taustinlaw.com

Thomas E. Austin, Jr.
                          on behalf of Creditor Cigna HealthCare of North Carolina Inc. taustin@taustinlaw.com

Thomas W. Waldrep, Jr.
                          on behalf of Trustee Thomas W. Waldrep Jr. notice@waldrepwall.com, 8898@notices.nextchapterbk.com

William C. Smith, Jr.
                          on behalf of Interested Party Transcendental Union with Love and Spirit smith@manningfulton.com
                          langdon@manningfulton.com;shields@manningfulton.com;gibson@manningfulton.com

William P Janvier
                          on behalf of Interested Party Boa Vida Foundation Inc bill@janvierlaw.com,
                          samantha@janvierlaw.com;Stephanie@janvierlaw.com;june@janvierlaw.com;kelly@janvierlaw.com;kelly@janvierlaw.com;R55
                          537@notify.bestcase.com

William Walt Pettit
                          on behalf of Creditor Complete Business Solutions Group Inc. walt.pettit@hutchenslawfirm.com,
                          renee.copley@hutchenslawfirm.com


TOTAL: 35
Case 19-01298-5-JNC              Doc 785 Filed 11/11/20 Entered 11/12/20 00:42:11                     Page 4 of 5

    SO ORDERED.

    SIGNED this 9 day of November, 2020.




                                                           _____________________________________________
                                                           Joseph N. Callaway
                                                           United States Bankruptcy Judge
    ___________________________________________________________________



                                  UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF NORTH CAROLINA
                                        GREENVILLE DIVISION

        IN RE:                                                       )
                                                                     )             Case No. 19-01298-5-JNC
        CAH ACQUISITION COMPANY 7, LLC,                              )
        d/b/a PRAGUE COMMUNITY HOSPITAL,                             )             Chapter 11
                                                                     )
                         Debtor.                                     )
                                                                     )
                                                                     )

                   FINAL ORDER PURSUANT TO SECTIONS 105 AND 363 OF THE
                  BANKRUPTCY CODE AND BANKRUPTCY RULE 4001 GRANTING
                      TRUSTEE’S MOTION FOR USE OF CASH COLLATERAL

               This matter came before the Court to consider the Trustee’s Motion for: (I) Interim Order

    (A) Authorizing the Use of Cash Collateral and (B) Scheduling Final Hearing Pursuant to Rule

    4001 of the Federal Rules of Bankruptcy Procedure; and (II) a Final Order Authorizing the Use

    of Cash Collateral (the “Motion”) [Dkt. No. 239] filed by Thomas W. Waldrep, Jr., Trustee1 for

    the above captioned Debtor on August 8, 2019 pursuant to Sections 105 and 363 of the Bankruptcy

    Code and Bankruptcy Rule 4001 for entry of an interim and final order granting the Debtor’s use

    of Cash Collateral; and the Court having entered the Interim Order (A) Authorizing the Use of

    Cash Collateral and (B) Scheduling Final Hearing Pursuant to Rule 4001 of the Federal Rules of


    1
        Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.
Case 19-01298-5-JNC        Doc 785 Filed 11/11/20 Entered 11/12/20 00:42:11                 Page 5 of 5



    Bankruptcy Procedure (the “First Interim Order”) [Dkt. No. 262] on August 28, 2019; and the

    Court entered subsequent interim orders approving the continued use of cash collateral [Dkt. Nos.

    331, 363, 376, and 526] (collectively, with the First Interim Order, the “Interim Orders”); and the

    sale of the Debtor’s assets to Transcendental Union with Love and Spiritual Advancement

    (“TULSA”) having closed on May 4, 2020 (the “Sale”); and the Debtor’s use of Cash Collateral

    no longer being a necessary in the further administration of the Debtor’s estate; and after due

    consideration of the foregoing and the record in this case, and it appearing that the relief granted

    in the Interim Orders was reasonable and appropriate, in the best interests of the bankruptcy estate

    and all creditors, and should be approved on a final basis; and for good and sufficient reasons

    appearing based upon the findings and conclusions in the Interim Orders and the entire official

    record in this case,

            NOW, THEREFORE, the Court therefore ORDERS, ADJUDGES, and DECREES that the

    use of Cash Collateral granted in the Interim Orders was necessary, and the Trustee’s use of Cash

    Collateral pursuant to the Interim Orders is hereby approved on a final basis. All terms of the

    Interim Orders are incorporated herein by reference; provided however, this Court has now entered

    an Order [Dkt. No. 778] approving a mediated settlement between the Trustee, Cohesive,

    Nusbaum/White, and the Receiver for CBSG (the “Mediated Settlement”), and to the extent that

    anything in this Order or the Interim Orders conflicts with the Mediated Settlement, the terms of

    the Mediated Settlement shall control.

                                        [END OF DOCUMENT]




                                                     2
